Citation Nr: 1309129	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-traumatic degenerative joint disease, residual of a gunshot wound to the left wrist (non-dominant) (left wrist disability).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to August 1958 and from January 1961 to October 1964.

This matter was last before the Board of Veterans' Appeals (Board) in November 2011, on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied the Veteran's claim for an increased disability rating.  In July 2007, the Veteran filed a timely notice of disagreement (NOD) with the November 2006 rating action.  The RO issued a March 2008 statement of the case (SOC).  

Subsequently, in May 2008, the Veteran mailed VA a statement, written on the bottom of a notice response form, stating that he continued to disagree with the rating assigned for his left wrist disability and that he wished to appear at a hearing before the Board.  In August 2008, VA mailed the Veteran a letter informing him that, because he had not submitted a substantive appeal via a VA Form 9 (Appeal to the Board of Veterans' Appeals), his right to appeal had expired and he would need to submit either new evidence or a new claim in order to start anew his claim of entitlement to an increased rating.  Although the Veteran did subsequently initiate another claim, which now has been fully and properly appealed, the Board finds that his May 2008 written statement constitutes a substantive appeal:  the law provides that "a Substantive Appeal consists of a properly completed VA Form 9... or correspondence containing the necessary information."  38 C.F.R. § 20.202 (2012).  As the Veteran's correspondence was received within 60 days of the issuance of the March 2008 SOC and contained the "necessary information" (i.e. an expression of his continued disagreement and desire to appeal as well as the selection of a hearing option) the November 2006 rating decision has been properly appealed.  Id., 38 C.F.R. § 20.302(b).

In March 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  VA has associated a transcript of that hearing with the claims file.  At the hearing, the Veterans Law Judge afforded the Veteran an extensive opportunity to present hearing testimony, evidence, and argument on the issue herein decided.  The Judge also conducted appropriate colloquies with the Veteran, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999).  See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam).   Subsequent to the hearing, the Board remanded the appeal for additional development.  

As stated in the November 2011 Board remand, the issue of entitlement to a TDIU was added to the appeal based on the Veteran's March 2011 hearing testimony that he could no longer work due to his service-connected left wrist disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The AMC has returned the Veteran's claims file to the Board for appellate review of the issues remaining on appeal.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2011 remand orders such that no further action is necessary in regard to the appealed issue of entitlement to an increased disability rating for the left wrist disability.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet.App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The virtual file contained some additional medical evidence pertinent to the present appeal.  This evidence has been carefully reviewed by the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board points out that the Veteran has contended that all of his service-connected residuals from the in-service gunshot wound have increased in severity.  These residual disabilities include residuals of comminuted fracture of the left humerus, residuals of fractures to the 2nd, 3rd, and 4th metacarpals, impairment of the left radial nerve, depression, and scars.  However, as noted in the Board's November 2011 remand, the Board presently only has appellate jurisdiction of the claim of entitlement to an increased rating for the left wrist disability.  As such, that claim, and the claim for a TDIU, are the only claims discussed below.


FINDING OF FACT

The Veteran's degenerative joint disease of the left wrist is manifested by decreased range of motion, x-ray evidence of arthritis, and pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the left wrist, as a residual of gunshot wound, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5215 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pellegrini v. Principi, 18 Vet.App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2006, sent prior to the initial rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased disability rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Although this letter did not inform him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, that information was provided in a May 2009 letter and the claim was subsequently re-adjudicated in July 2009.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Although neither letter advised him of the specific disability rating criteria pertinent to his increased rating claim (See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008)), the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria.  He has received legally sufficient notice. 

Relevant to the duty to assist, the Veteran's active duty treatment records, as well as post-service VA treatment records, have been obtained and considered.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran was afforded VA examinations in November 2006, March 2009, May 2010, and July and August 2012.  The Board finds the cumulative evidence from the examinations adequate to adjudicate the Veteran's claim.  The examination reports are adequate as they reflect that the examiners knew pertinent case facts and rendered opinions based on interview with, and examination of, the Veteran.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  As there is no evidence of worsening since the 2012 examinations, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As stated above, the Board remanded this case in November 2011 for additional development.  The Board specifically directed the AOJ to, in regard to the claim herein decided, afford the Veteran an additional VA examination.  The AOJ scheduled examinations which were performed in July and August 2012 and obtained additional VA treatment records that now appear within the claims file.  As this development has been completed, the Board finds that the AOJ has substantially complied with the Board's remand directives such that no further action is necessary.  Dyment v. West, 13 Vet.App. 141, 146-47 (1999); see also D'Aries, supra; see also Golz, supra.  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim for an increased rating for a left wrist disability.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Of particular relevance here, as the Veteran has been diagnosed with arthritis, is law providing that a claimant with a disability manifesting as painful or decreased range of motion in a joint may be entitled to a separate rating for arthritis.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   In Lichtenfels, the Court held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, indicate that painful motion of a major joint caused by degenerative arthritis established by x-ray, is deemed limited motion and warrants a minimum 10 percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion.  However, even the provisions of Diagnostic Code 5003 specifically mandate that arthritis be rated on the basis of limitation of motion - only when the limitation of motion of the joint is non-compensable under the Schedule for Rating Disabilities, is a 10 percent rating to be assigned for each major joint affected.  Id.  A veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2012).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

As the Veteran has already been granted entitlement to compensation for residuals of gunshot wound to the left wrist, an increase in the disability rating is at issue - the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet.App. 505 (2007).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of the left wrist has been stable throughout the time period under consideration.  Therefore, the assignment of staged ratings is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claim herein decided.

The Veteran is in receipt of a 10 percent disability rating for his left wrist disability.  His wrist disability is rated under Diagnostic Code 5215, for limitation of motion of the wrist.  Code 5215 provides for a single 10 percent rating for limitation of motion of the wrist, either on the basis that dorsiflexion is limited to less than 15 degrees or that palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Historically, the Veteran's left wrist disability results from an in-service gunshot wound.  Service treatment records reflect that a .50 caliber round hit the Veteran at the proximal left humerus, traveled the length of the forearm, and exited at the dorsum of the left hand.  He experienced compound comminuted fractures of the humerus as well as the 2nd, 3rd, and 4th metacarpals of the left hand, loss of the dorsal cutaneous branch of the radial nerve serving the dorsum of the left hand, and some loss of muscle mass in the upper portion of the left arm.  His fractures were treated with k-wires and he received tendon grafts (for the left hand) and skin grafts (for gunshot exit wound).  The treatment notes reveal no infection and that the Veteran achieved good motion, without pain, after occupational and physical therapy.

An October 2005 VA treatment note reflects that the Veteran experienced residual loss of range of motion, "mainly wrist dorsiflexion," in his wrist as a result of the gunshot wound.  In November 2005, he filed a claim of entitlement to an increased disability rating for his left wrist.  November 2005 VA treatment notes reflect diagnosis of severe degenerative joint disease in the left wrist and the Veteran's continued reports of pain.  A March 2006 VA treatment note observes wrist pain due to arthritic changes.

The Veteran was afforded a VA examination in November 2006.  The examiner noted that the Veteran "denie[d] any interval changes with his [] wrist condition."  The Veteran informed the examiner that the only way in which the gunshot residuals affected his work was through difficulty raising his shoulder.  The examination report reflects no instability, locking, or giving way and flare-ups only associated with shoulder use.  The examiner stated that left shoulder muscles were affected by the gunshot wound as well as "extensors of the wrist;" the examination report clarifies that "wrist extensors" are tendons.  Range of motion testing revealed wrist dorsiflexion to 20 degrees, palmar flexion to 65 degrees, radial deviation to 15 degrees, and ulnar deviation to 30 degrees with pain upon motion.  Left hand/wrist radiographs revealed degenerative changes in the wrist as well as at the carpal-metacarpal joint of the thumb.  The examiner noted that, after repeated motion, the Veteran lost an addition five (5) degrees of motion in extension, pronation, and supination.

In August 2008, the Veteran wrote to VA and stated that although his wrist range of motion had not worsened, he was experiencing more pain.  He was afforded another VA examination in March 2009.  The report reflects that the Veteran informed the examiner that his wrist was gradually becoming more stiff and more painful.  He reported occasional use of a wrist brace, but was not wearing it at the time of the examination.  The examiner noted that the Veteran reported the following left wrist symptoms: deformity, giving way, instability, pain, stiffness, weakness, tenderness, and decreased speed of motion.  The Veteran reported working as a hair stylist and going to the gym several times a week.  Upon examination, the examiner note abnormal motion and the following ranges of motion: dorsiflexion to 25 degrees, palmar flexion to 60 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees, with objective evidence of pain with active motion.  After repetitive motion testing, there was evidence of additional pain, but no additional loss of range of motion.  X-rays revealed post-traumatic and post-surgical changes with moderate to severe degenerative joint disease.  The examiner found that the disability did not have significant effect on the Veteran's part-time work as a hair stylist.

In May 2009, the Veteran informed VA that he was undergoing a shoulder surgery at an outside facility.  He reported that, as a result of that surgery, he would have to stop working for three (3) months.

Another VA examination was conducted in May 2010.  The Veteran informed the VA examiner that he continued to work part-time as a hair stylist and that loss of manual dexterity and pain at the base of his thumb was interfering with his employment.  In specific regard to the left wrist, the Veteran reported continued pain and loss of range of motion, stable since onset.  The examiner observed crepitus, pain at rest, weakness, and abnormal motion in the left wrist.  Ranges of motion were measured at 30 degrees of dorsiflexion, 80 degrees of palmar flexion, 10 degrees of radial deviation, and 20 degrees of ulnar deviation, with objective evidence of pain upon motion.  In July 2010, the Veteran informed a VA health care provider that he experienced pain with every motion in his wrist, but continued to work in spite of the pain.

A December 2010 VA treatment note reflects the Veteran's complaint of worsening wrist pain.  However, the Veteran stated that he continued to work.  He testified before the undersigned Veteran's Law Judge in March 2011, that his wrist pain had worsened and that he experienced occasional jolts of pain through the wrist.  He also testified that he had stopped working completely as a result of the wrist disability and disability to various fingers in the left hand.  However, in June 2011, he informed a VA health care practitioner that he continued to work and, at that time was "not that busy at work, but feels his work load is sufficient."  The later statement clearly conflicts with the Veteran's statements to his examining physician, and with the examiner in May 2010 to whom he stated that he worked part-time.  The Board finds the Veteran's testimony as to his work situation not credible.  See Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977) (presiding officials are owed deference as to determinations of witness credibility); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

The most recent VA examinations were performed in July and August 2012.  In July 2012, VA examiners evaluated the severity of gunshot residuals specifically affecting the left hand, with its digits, and peripheral nerves.  Although the severity of the left wrist disability was not assessed until August 2012, the July 2012 examiner observed that the Veteran experienced difficulty with repetitive manual dexterity, repetitive lifting, and repetitive carrying motions.  The Veteran informed the examiner that he was not presently working as a hair stylist due to multiple joint complaints.  However, a July 2012 mental health treatment note reflects that "he continues to go to the salon/barber about four days a week, [but] he does not do many cuts--maybe 1 or 2 a day."

In August 2012, the VA wrist examiner noted that the Veteran reported worsening pain in the left wrist, resulting in difficulty bending and turning the wrist.  However, the Veteran indicated that flare-ups do not affect his wrist.  Ranges of motion were measured at 30 degrees of dorsiflexion (with objective evidence of pain) and 80 degrees of palmar flexion (with no objective evidence of pain).  Ranges of motion were the same after repetitive motion testing.  The examiner noted no functional impairment as a result of the left wrist disability and measured the strength of wrist flexion and extension at five out of five.  X-rays revealed evidence of wrist arthritis.  A separate examiner noted that the Veteran verified that he continued to rent a chair at a local barbershop and cut hair approximately four (4) times a week.

As noted above, the Veteran's left wrist disability is currently rated 10 percent disabling under Diagnostic Code 5215.  This Code provides a single 10 percent rating for limitation of motion of the wrist, either on the basis that dorsiflexion is limited to less than 15 degrees or that palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  As detailed above, the Veteran's dorsiflexion has never been measured below 15 degrees (although it was measured at 20 degrees in November 2006 and the examiner noted an additional loss of 5 degrees after repetitive motion) and palmar flexion has never been measured as in line with the forearm.  On the basis of these measurements, the Veteran is not entitled to a compensable rating under Diagnostic Code 5215. 

However, he has been assigned a 10 percent disability rating under Code 5215 pursuant to Diagnostic Code 5003 and 38 C.F.R. § 4.59, which, when read together, indicate that painful motion of a major joint caused by degenerative arthritis established by x-ray, is deemed limited motion and warrants a minimum 10 percent rating.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.

The Board has reviewed the rating schedule to determine whether the application of any other diagnostic code would avail the Veteran of a higher rating, but has found none.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 5214 provides ratings for ankylosis of the wrist, but there is no medical evidence that the Veteran actually experiences ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed., 2007).  The Board has also analyzed the Diagnostic Codes that provide a schedule for evaluating muscle injuries affecting the wrist and fingers.  38 C.F.R. § 4.73, Diagnostic Code 5307, 5308.  However, no medical records indicate that a particular muscle injury is associated with the Veteran's traumatic arthritis of the left wrist.  Moreover, a ligament is not muscle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1049 (31st ed., 2007) (stating a ligament is a band of tissue that connects bones or supports viscera).  Further, 38 C.F.R. § 4.73 contains a note stating that "the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent."  As the Veteran's wrist disability is currently rated at 10 percent, does not warrant a higher rating based on limitation of motion, does not include a muscle injury, and as his other residual injuries are separately rated, these Diagnostic Codes are not for application. 

The evidence of record also does not show that the Veteran's wrist disability causes a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The maximum schedular rating based on limitation of motion, 10 percent, is already assigned; a higher rating, which requires ankylosis, cannot be assigned on the basis of functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, the Veteran's current 10 percent rating is assigned on the basis of painful motion, i.e. function loss.  Accordingly, a rating in excess of 10 percent rating for the Veteran's degenerative joint disease of the left wrist is not warranted on the basis of functional loss.

In reaching the conclusion that the criteria for a rating in excess of 10 percent have not been met for the left wrist disability, the Board has also considered the Veteran's reports of his symptoms.  He is competent to report experiencing pain and weakness throughout the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's reports.  Moreover, his subjective complaints of weakness and pain, and his objective limitation of motion, are considered in the currently assigned rating. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. §  3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist disability with the established criteria found in the rating schedule under the pertinent diagnostic code.  The Board finds that the Veteran's left wrist disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate limitation of motion as the result of pain and, here, the Veteran experiences limitation of motion as the result of pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215.  

Although the Veteran testified in March 2011 that he had completely stopped cutting/styling hair, his subsequent statements to various VA treatment providers and the 2012 VA examiners reflects that he has continued to cut/style hair approximately four (4) times a week.  As the Veteran's March 2011 (hearing testimony) and July 2012 (VA examination) statements regarding his employment are inconsistent with the other evidence of record (documented reports that the Veteran is working, dated November 2007, December 2007, January 2008, May 2008, October 2008, December 2008, January 2009, April 2009, December 2009, April 2010, July 2010, December 2010, June 2011, October 2011, July 2012, and September 2012), the Board finds them not credible and of little probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Board observes that the Veteran has also attributed the interference of his disabilities with his work to residuals affecting his shoulder and the digits of his left hand.  As the evidence of record reflects that the Veteran remains able, albeit to a limited extent, to utilize his wrist in his work as a hair stylist and has never been incapacitated or hospitalized due to left wrist disability during the appellate period, the claims file does not otherwise indicate that extraschedular referral is appropriate for this particular disability.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for post-traumatic degenerative joint disease, residual of a gunshot wound to the left wrist (non-dominant) (left wrist disability), is denied.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the claim for a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on this issue.

In November 2011, the Board remanded the issue of entitlement to a TDIU for additional evidentiary development.  Specifically, the Board directed the AMC/RO to afford the Veteran a VA examination "to evaluate the impact of his service-connected disabilities on his employability."  The Board asked the examiner to opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

Although additional examinations were conducted in July and August 2012, the requested opinion does not appear in the record.  Specifically, each examination report evaluating an individual disability included an opinion as to how that disability, in isolation, affected employability and the August 2012 examination "for individual unemployability" assesses the Veteran's abilities to follow directions, concentrate, interact with others, and deal with changes, but does not include an opinion as to whether the service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Further, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  

The RO/AMC must return the claims file to the August 2012 examiner for a clarifying medical opinion.  The Court has held that, in the context of a TDIU claim, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disabilities have on the ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

While this case is in remand status, the RO/AMC must also take appropriate steps to obtain any outstanding VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Gather any outstanding VA treatment records generated after November 27, 2012, and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3. Subsequently, and in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the August 2012 VA examiner who authored the opinion as to individual employability (if unavailable, the file should be provided to another physician of similarly suitable background and experience) to provide a clarifying opinion.  Specifically, the examiner is again asked to provide an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

The examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the lay evidence of record as well as the VA treatment records and examination reports.  The examiner should consider such factors as the Veteran's education level, training, and work experience.

4. Readjudicate the remanded claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


